DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in reply to Applicants’ correspondence of 12/07/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 05/18/2021 Applicants elected, without traverse, the invention of Group I (claims 2-14 drawn to methods of detecting a neoplasm), and the particular species that is SEQ ID NOs: 1, 18 and 19.
Claims 6-9 and 12 (requiring non-elected species) and claims 15-21 (directed to non-elected inventions) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth on page 2 of the Office Action of 08/10/2021 being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2021.

New Claim Objections
Claim 2 is objected to because of the following informalities:  The claim recites “from a free circulating plasma DNA from a human subject” where the phrase “from a sample from a human subject”.  Appropriate correction is required.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 2-3 of the Office Action of 08/10/2021, is withdrawn in light of the amendments to the claims.   
 
New Claim Rejections - 35 USC § 112 - Indefiniteness
Claims 2-5, 10, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5, 10, 11, 13 and 14 are unclear over recitation of the intended purpose of the claimed methods as “detecting the onset, or predisposition to the onset, of a large intestine neoplasm” because there is no required step in which any detection is in fact made.  Claim 2 recites a wherein clause that provides an asserted propery of a compared level of methylation:   wherein a greater amount of measured CpG methylation in the bisulfite converted DNA as compared to a control is indicative of the onset, or predisposition to the onset, of a large intestine neoplasm in the human subject, wherein the control is a human subject that does not have a large intestine neoplasm.  But this recitation of an asserted property is not a requirement that the particular compared level is in fact present or detected.  Thus it is unclear how the intended 
 
Maintained Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-4, 10, 11, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (e.g.: a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing an abstract idea and a natural phenomenon.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception is not integrated into a practical application of the judicial exception.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).


The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – The claims are directed to an abstract idea.  Where the claims recite “wherein a greater amount of measured CpG methylation in the bisulfite converted DNA as compared to a control is indicative of the onset, or predisposition to the onset, of a large intestine neoplasm in the human subject” (i.e.:  claim 2) such elements of the claims are abstract ideas.  The claim recites a mental comparison of data or information to provide a result.  The claims is directed to “detecting the onset, or predisposition to the onset, of a large intestine neoplasm in a human subject”, as recited in the preamble of claim 2, and that detection is made by comparing a measured amount in a sample to a control.  Performance of the claim requires a comparison of data the encompass a metal step.
Additionally, where the determination of the onset or predisposition to the onset of a large intestine neoplasm is made based on an increase in gene methylation, the claims recite an asserted a natural phenomenon wherein methylation level is indicative of cancer.

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  The judicial exception(s) to which the claims are directed are not integrated into a practical application because there are no required particular practical steps related to the comparison of methylation (as recited in the steps of the claims), such as performing some particular treatment to alleviate the pathological effects of the cancer.  Here it is noted that, as detailed earlier in this Office Action, that the claims do not require detecting methylation that is indicative of the onset of a neoplasm, so the claims encompass only the analysis of collected data.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the rejected claims require only bisulfite treatment and amplification of DNA from a subject.  Detection of methylation status using bisulfite treatment and amplification in the required sample is routine and conventional in the art as evidenced by the specification which teaches that previously known methods are used to collect the data (e.g.:  paras 0062, 0096 and 0119 of the specification).  Furthermore, Sandoval et al (2006) as cited on the IDS of 11/14/2019, teaches that methods of assessing genome wide methylation comprising genome amplification and using the Infinium HumanMethylation450 BeadChip (which includes a probe directed to detection of methylation at the position corresponding to Chr6:163834452) were known in the art.  
Here it is noted that the amended claims recite a “wherein” clause that provides an asserted correlation between methylation and neoplasm onset, but there is no active step of making any particular detection of methylation at any specific location.  The 


In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. 

So even where a practical step of the claim may require detecting gene methylation in a sample using conventional methods that have been practiced in the art, 
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."


Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as directed to not patent eligible subject matter.  Applicants’ arguments (p.5-9 of the Remarks of 12/07/2021) have bee considered but are not persuasive to withdraw the rejection as maintained above.
Applicants have initially argued that the claims recite steps of contacting, amplifying and measuring, and thus do not recite any abstract ideas.  This argument is not persuasive because, as set forth in the rejection, the claims is directed to “detecting the onset, or predisposition to the onset, of a large intestine neoplasm in a human subject”, as recited in the preamble of claim 2, and that detection is made by comparing a measured amount in a sample to a control.  Performance of the claim requires a comparison of data the encompass a metal step.  While the claims may include additional practical steps (e.g.:  amplification of bisulfite treated DNA from plasma), as detailed in the rejection such steps are well understood, routine and conventional, and thus not sufficient to provide a method that is as a whole significantly more than the judicial exception.  
Next Applicants have argued that the methods themselves are not a natural phenomena.  Applicants traversal is based on the argument that the courts have not specifically identified “measuring CpG methylation in bisulfite converted DNA” to be a natural phenomenon.  This argument is not persuasive because the rejection in this regard (i.e.:  the claims are directed to a natural phenomenon) is not a rejection of the 
Applicants have next argued that the method of detecting the onset of a neoplasm is “is integrated into a practical application of providing a non-invasive and early method for detecting a large intestine neoplasm in a subject”.  This argument is not persuasive because the “detecting” is itself an abstract idea.  Detecting is reaching a conclusion about the presence of a pathology, but it is not any practical step.
Applicants have finally argued that “the Examiner has not established that the recited features were widely prevalent or in common use in the industry with respect to colorectal adenocarcinoma hypermethylated (CAHM) gene”.  The argument is not persuasive because it is not commensurate in scope with the required limitations of the rejected claims.  Note that the rejection is not applied to claim 5 which recited specific reagents particularly directed to the practical step of amplification of the recited gene region.  The only limitations related to the CAHM gene recited in amended claim 2 is that the DNA “comprises a nucleic acid having a sequence corresponding to SEQ ID NO: 17, or the complement thereof”.  Where the sequence of SEQ ID NO:  17 is a typical part of every human genome, such a limitation is clearly a routine part of the 

Maintained Claim Rejections - 35 USC § 112 1st ¶ - Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 10, 11, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of detecting the onset, or predisposition to the onset, of a large intestine neoplasm comprising  assessing the methylation status of CpG dinucleotides in SEQ ID NO: 1 in a large intestine tissue sample or free circulating plasma DNA from the subject, comparing the assessed methylation status to a control methylation status of CpG dinucleotides in SEQ ID NO: 1 in a large intestine tissue sample or free circulating plasma DNA from a human subject that does not have a large intestine neoplasm; and detecting a higher level of CpG methylation in the assessed methylation status as , does not reasonably provide enablement for the breadth of the claims methods which encompass the analysis of any part of SEQ ID NO:  17 and in fact encompass analysis of methylation anywhere in the human genome.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Nature of the invention and breadth of the claims
The instantly rejected claims are drawn to methods of screening for onset or predisposition to large intestine or breast neoplasm.  The methods generically encompass the detection of methylation in any part of the genome.  
The breadth of the claims thus requires knowledge of a robust and reliable correlation between a wide variety of methylation levels in different tissues from different organisms and the presence or predisposition to neoplasia in either the large intestine or breast. 
Direction provided by the specification and working example
The specification provides examples (i.e.:  Example 2, p. 54; Example 5, p.57) of the analysis of CpG methylation in a particular sequence from human chromosome 6 in large intestine neoplasm tissue as compared to normal control tissue, and in free circulating plasma DNA from case and control subjects.  Relevant to the claims, the specification teaches increased DNA methylation in cases versus the particular controls.  The specification does not teach analysis of the entirety of the “Hg19 coordinates Chr6:163834097-163834982” region recited in the claims (i.e.:  there is no analysis of any CpG positions in 1-85, 363-482, or 689-886 of SEQ ID NO: 17).
State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art of examining the methylation of any particular nucleic acid sequence is advanced, the unpredictability with regard to associating any particular sequence methylation with any clinical response to any chemotherapeutic agent is higher.
Because the claims encompass methylation in any part of SEQ ID NO:  17 i.e.:  the 886 bases that are related to Hg19 coordinates Chr6:163834097-163834982), and in fact encompass methylation anywhere in the genome, whereas the specification (consonant with the Election) teaches the particular increased methylation in SEQ ID NO:  1, it is relevant to point out that it is unpredictable to extrapolate the effect of methylation on even physically close CpG positions.  This unpredictability is particularly relevant where the specification provides (e.g.:  p.17) an asserted connection between gene methylation and expression.  The prior art of Costello et al (1994) (as cited on the IDS of 11/14/2019) indicates the unpredictability in examining methylation status of different parts of the MGMT promoter.  For example, position 13 of the ‘Region II CpG sites’ (Fig 5B) indicates a reverse role for methylation of the position with regard to gene expression.  At position 13, there is greater unmethylation in the nonexpressing cell line, and there is less unmethylation in the high expressing cell line.
Quantity of experimentation required
A large and prohibitive amount of experimentation would be required to make and use the invention in the full scope of the claims.  One would have to establish a significant association between any level of methylation anywhere in the genome compared to a control.  There would need to be experimentation to investigate .
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and the breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the amount of guidance by the applicant and the specific working examples, it is the conclusion the an undue amount of experimentation would be required to make and use the claimed invention in the full scope of the claims.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as directed to not patent eligible subject matter.  Applicants’ arguments (p.9-11 of the Remarks of 12/07/2021) have been considered but are not persuasive to withdraw the rejection as maintained above.
Initially it is noted that the claims as amended have been made even more broad that the previous claims.  The claims only require that the sample comprises a sequence corresponding to SEQ ID NO:  17 or the complement thereof.  But there is nothing in the practical steps of the claims which requires that methylation in that particular sequence is detected/determined, or that methylation in that particular sequence is at any particular compared level. 
Applicants have argued that the specification indicates that the gene region provided in SEQ DI NO:  17 is assessed in Example 1, and as such the artisan would 

Withdrawn Claim Rejections – 35 USC § 102
The rejection of claims under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sandoval et al (2011) as set forth on pages 11-12 of the Office Action of 08/10/2021 is withdrawn in light of the amendments to the claims.
 
New Claim Rejections - 35 USC § 102
Necessitated by Claim Amendments
In the rejection of claims under 35 USC 102 as anticipated by the cited prior art, the required claim limitations are noted.  The claims are directed to methodological steps (bisulfite treating DNA from a plasma sample, amplifying bisulfite converted DNA, and measuring methylation).  Claim 2 further recites (i.e.:  the last clause of claim 2) an asserted property of a compared methylation level as associated with a neoplasm.  This recitation of the asserted property is not any required practical step of the claim, and does not serve to distinguish the claimed methods from prior art that teaches the practical steps required for the claims.  Furthermore, it is noted that where the claims require that the DNA of the methods “comprises a nucleic acid having a sequence corresponding to SEQ ID NO: 17, or the complement thereof”, the sequence set forth in SEQ DI NO:  17 is an inherent part of the human genome and an is properly considered to be anticipated by the prior art methods which teach whole genome amplification of bisulfite treated DNA from human plasma samples.


Claim(s) 2, 3, 10, 11, 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Vaissiere et al (2009) as cited on the IDS of 11/14/2019.
Relevant to the required practical steps of the of claim 2, Vaissiere et al teaches bisulfites treatment and whole genome amplification of genomic DNA from human plasma samples (claim 10) (e.g.:  Figure 1;  p.225 – Material and methods).  Additionally the reference teaches measuring the amount of CpG methylation in the resulting bisulfite converted DNA (e.g.:  Figures 1 and 3).
Relevant to the limitations of claim 3, the reference teaches using the EpiTect Whole Bisulfitome (WBA) system (Qiagen) wherein a DNA polymerase with a 3'–5' 
The limitations of claim 11 are relevant to “when the onset, or predisposition to the onset, of a large intestine neoplasm is detected in said human subject”.  But where the independent claim does not require that the onset is detected, the teachings of the prior art are properly applied to the rejection of claim 11.
Claim 13 does not change the practical steps of the independent claim, thus the teachings of the prior art are properly applied to the rejection of claim 13.
Claim 14 does not change the practical steps of the independent claim, thus the teachings of the prior art are properly applied to the rejection of claim 14.

Maintained-in-Part - Double Patenting

The rejections of claims for issues related double patenting in view of the co-pending application 14/400,313, as set forth on pages 15-16 of the Office Action of 08/10/2021 are withdrawn in light of the change in the status of the application (the conflicting claims were cancelled upon the allowance of the elected subject matter of the copending application) 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
.
Claims 2, 3, 4, 10, 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,941,449 in view of Sandoval et al (2011). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patent are directed to the analysis of methylation of CpG positions in the CAHM gene on human chromosome 6 that overlap with the genomic context of SEQ ID NO:  17 as recited in the instant claims.  
It would have been prima facie obvious to one of ordinary skill in the art to have performed the methods of the conflicting claims using established methods known in the art, including using amplification, as is taught by Sandoval.  The skilled artisan would have been motivated to use the methods of Sandoval et al based on the expressed teachings of Sandoval et al that such methods allow for the sensitive and efficient detection of gene methylation in biological samples.  

Claims 2, 3, 4, 10, 11, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12 of copending Application No. 17/169,285 in view of Sandoval et al (2011).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting application are directed to the analysis of methylation of CpG positions in the CAHM gene on human chromosome 6 that overlap with the genomic context of SEQ ID NO:  17 as recited in the instant claims.  The conflicting claims do not recite a step of amplification, but such methods were routine in the art as taught by Sandoval et al.
It would have been prima facie obvious to one of ordinary skill in the art to have performed the methods of the conflicting claims using established methods known in the art, including using amplification, as is taught by Sandoval.  The skilled artisan would have been motivated to use the methods of Sandoval et al based on the expressed .  
This is a provisional nonstatutory double patenting rejection.

Claims 2, 3, 4, 10, 11, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 of copending Application No. 17/169,293 in view of Sandoval et al (2011).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting application are directed to the analysis of methylation of CpG positions in the CAHM gene on human chromosome 6 that overlap with the genomic context of SEQ ID NO:  17 as recited in the instant claims.  The conflicting claims do not recite a step of amplification, but such methods were routine in the art as taught by Sandoval et al.
It would have been prima facie obvious to one of ordinary skill in the art to have performed the methods of the conflicting claims using established methods known in the art, including using amplification, as is taught by Sandoval.  The skilled artisan would have been motivated to use the methods of Sandoval et al based on the expressed teachings of Sandoval et al that such methods allow for the sensitive and efficient detection of gene methylation in biological samples.  
This is a provisional nonstatutory double patenting rejection.

Claims 2, 3, 4, 5, 10, 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,526,642. 


Response to Remarks
Applicants have traversed the rejections of claims for issue related to double patenting.  Applicants have argued that none of the conflicting claims recite or suggest the instantly claimed methods, and that the secondary references do not cure the deficiencies of the conflicting claims.  The argument is not persuasive because the conflicting claims are directed to analysis of methylation of the same genomic regions recited in the instant claims.  Furthermore as noted throughout the instant Office Action the required practical steps of the amended claims are broader in scope than the previous claims.
Conclusion
No claim is allowed.

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634